10

12
13

14

16
17

19

20

21

22

23

24

29

26

27
28

 

fase 2:20-cv-03247-FMO-MAA Document 27 Filed 09/02/20 Page1lofi Page ID #151

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Brenda Core, Case No.: 2:20-cv-03247-FMO-MAA
Plaintiff, Hon. Fernando M. Olguin
v. OPPOSED] ORDER FOR DISMISSAL

ITH PREJUDICE
Hendifar Properties, LLC, a Delaware
Limited Liability Company; and Does
1-10 Action Filed: April 7, 2020

Trial Date: ot on Calendar

3

Defendants.

 

 

Pursuant to Fed. R. Civ, P. 41, the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff Brenda Core’s (“Plaintiff”) action against Defendant Hendifar Properties
LLC (“Defendants”) is dismissed with prejudice. Each party will be responsible for their

own fees and costs.

Dated: September 2, 2020 /s/_ Fernando M. Olguin
U.S. District Judge

]
FPROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 

 

 
